Order in so far as it reheves the plaintiff of the necessity of furnishing a bill of particulars as to certain items and vacates the demand therefor, modified by requiring the plaintiff to furnish particulars as to items numbered 3, 4, 5, 6, 7, 8 and 9; and as so modified the order is affirmed, without costs; the bill of particulars to be furnished within five days from the entry of the order hereon. In the so-called “ supplemental complaint ” the plaintiff did no allege damages for rental value only, and under this complaint would not be limited to such damages. It will depend upon the proof offered whether the damages are permanent or temporary and whether the rule to be applied will be the dimtinution in the value of the property, the rental value, the usable value or other elements. (See Bates v. Holbrook, 89 App. Div. 548; Pritchard v. Edison El. Illuminating Co., 92 id. 178; affd., 179 N. Y. 364; Colrick v. Swinburne, 105 id. 503; Barrick v. Schifferdecker, 123 id. 52; Dietzel v. City of New York, 218 id. 270; Willey v. Hunter, 57 Vt. 479; 46 C. J. 827 et seq.; 20 R. C. L. p. 470.) Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.